Title: To Benjamin Franklin from Robert Montgomery, 20 November 1779
From: Montgomery, Robert
To: Franklin, Benjamin


Sir
Alicante 20th Nov: 1779
I Beg Lave to Refer your Eccellency to My Respects of the 2d Currt. Which Inclosed Copy of the Count de Floridablanca’s Letter to this Governour in My favour. And Since ’am Honourd by your Truly Esteemd of the 28th: Ulto. And ’am to Return you My Sincerest Thanks for the Attention you ware Pleased to Shew to my former Requests in your Interceeding with the Count de Aranda for my Releif from the Repeated Vexations I have Received Since the Declaration of War by Spain Against England.
I Must Own Sir, that you Might Justly Suppose you had some Room to Suspect My Conduct here when you heard I had been a Second time Agrieved by Order of the Count de Ricla, this I in Some Measure brought on My Self by taking Liberty to Rally the Govr. Counsillor on My Late Arestment Saying it was Something Extraordinary he Could Mistake the House of a Freind for the Ships of an Enemy Alluding to the Kings Orders to Seize All the English Ships found in his Ports after which I found he Made Several Representations to Count de Ricla until he Obtaind the Last Mentiond Order Which Brought Me to Madrid and Sn Ildefonso Where the Count de Floridablanca (Who has in a Very Perticular Manner been my freind) Gave me Immediate orders to Return to My House. I have found Means to Make this Counsillor (if I may Call him such) My freind Also And haveing far Exceeded the Proofs Required on my Part by the Minister I have No farther Apprehension of being Molested in future.
I Now take the Liberty of Handing you Copy of the Gov’s: Letter to the Minister in Answer to that Already Transmitted you Where in it Appears he is Perfectly Satisfyed With the Justfycations I have Made Which are by a Number of the first Merchents here by all the Publick Brockers and by the Late English Vice Consul (who is a spaniard) that I have Always Declared myself and been Considerd an American Since My first Coming here, that being Apply’d to by the English Consul on business of his office Whilst here I Repeatedly Refused to know him for Any thing I Also Prove by the Governours Secretary and Others in that office that on My first Establishment I Enrol’d my Self on the List of Foraign Merchants An American and have Also Proved that My House Since my first Establishment has been Vulgarly Called the American House And Not anything has ever been offerd in Contra to Any of thos Circumstances, and As to My Credit as a Merchent and a Man of Probity I beg lave to Refer you to Hope & Co. Muilman & Son and Wernier Hartsinck & Wernier Amsterdam to Sr John Lambert and Mr Grand in Paris and to Almost Any Bancker of Repute in Madrid, Joyes & Sons and Casamayor & Co. are those I do Business With. In Philadelphia there Are fwe Men in Trade that do not Know Me, Mr Joseph Wharton when I had the Honour of Seeing you was at Passy and your Excely May Remember he Pay’d Me Perticular Attention and Since I have Many of his Letters I have been thus Prolex in Order to Eradicate Every Suspition that Might have Arrose with you in My Particular as I yet hope to Serve and be Served by My Countrey and am Determind My Caracter Shall be like that of Ceaser’s Wife, Interm I have the Honour to be Sir Your Eccellency’s Most Obedient Most Humble Servent
Robt Montgomery
His Eccy the Honorable Benjamin Franklin Esqr
 Notation: Montgomery 20. Novr. 1779.
